                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

JOSEPH PARANTEAU,

                     Petitioner,                  CV 19-77-GF-BMM-JTJ
vs.

PAT MCTIGHE; STATE OF                          AMENDED ORDER ADOPTING
MONTANA; ATTORNEY GENERAL                    MAGISTRATE JUDGE’S FINDINGS AND
OF THE STATE OF MONTANA,                           RECOMMENDATIONS
                     Respondents.



      Petitioner Joseph Paranteau (“Paranteau”) filed this action under 28 U.S.C.

§ 2254. (Doc. 1.) Paranteau pleaded guilty in Montana State District Court to

criminal endangerment, a felony, in violation of § 45-5-207, MCA. (Doc. 5 at 2.)

The state court sentenced Paranteau to ten years at the Montana State Prison. (Id.)

Paranteau argues in his habeas claim that the charge to which he entered the guilty

plea qualified only as a misdemeanor. (Doc. 1 at 4.) Paranteau also argues that he

did not receive the benefit of the plea agreement that the County Attorney

promised, which he alleges should have included a five-year commitment to the

Montana Department of Corrections, with all time suspended. (Id. at 5.)




                                         1
      United States Magistrate Judge John Johnston issued Findings and

Recommendations on February 12, 2020. (Doc. 5.) Judge Johnston recommended

that the Court deny Paranteau’s claims because Paranteau has not established a

federal constitutional violation. (Id. at 5, 12.) Paranteau filed objections to Judge

Johnston’s Findings and Recommendations. (Doc. 8.)

      The Court reviews de novo those Findings and Recommendations to which a

party timely objected. 28 U.S.C. § 636(b)(1). The Court reviews for clear error the

portions of the Findings and Recommendations to which the party did not

specifically object. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc.,

656 F.2d 1309, 1313 (9th Cir. 1981). Where a party’s objections constitute

perfunctory responses argued in an attempt to engage the district court in a

reargument of the same arguments set forth in the original response, however, the

Court will review the applicable portions of the findings and recommendations for

clear error. Rosling v. Kirkegard, 2014 WL 693315, *3 (D. Mont. Feb. 21, 2014)

(internal citations omitted).

      Paranteau objects to Judge Johnston’s statement that “Paranteau filed a

direct appeal.” (Doc. 8 at 1; see Doc. 5 at 3.) Paranteau asserts that he never filed a

“direct appeal” in state court; he was only able to file a petition for postconviction

relief. (Doc. 8 at 1.) That is true. Paranteau filed a petition for postconviction relief

                                           2
in state district court. Paranteau v. State, 2019 MT 211N, Or. at ¶ 4 (Mont. Sept. 3,

2019). The district court denied Paranteau’s petition. Paranteau subsequently

appealed to the Montana Supreme Court the district court’s denial of his petition.

Id. Judge Johnston’s characterization of Paranteau’s “direct appeal” refers to

Paranteau’s appeal of the state district court’s denial of Paranteau’s petition for

postconviction relief. (See Doc. 5 at 3.) Judge Johnston did not mistake the facts of

Paranteau’s state court proceedings.

      Paranteau’s objections otherwise advance the same arguments that he set

forth previously. The Court reviewed Judge Johnston’s Findings and

Recommendations for clear error. See Rosling, 2014 WL 693315 at *3. The Court

finds no error. Accordingly, IT IS ORDERED that:

   1. The Court’s Order dated February 27, 2020 (Doc. 6), be AMENDED and

REPLACED with this Order.

   2. Judge Johnston’s Findings and Recommendations (Doc. 5) are ADOPTED

IN FULL.

   3. Paranteau’s Petition (Doc. 1) is DENIED.

   4. The Clerk of Court is directed to enter judgment in favor of Respondents and

against Petitioner.



                                           3
  5. A certificate of appealability is DENIED. The Clerk of Court is directed to

have the docket reflect that the Court certifies, pursuant to Rule 24(a)(3)(A) of the

Federal Rules of Appellate Procedure, that any appeal of this decision would not

be taken in good faith. Paranteau has not made a substantial showing that he was

deprived of a constitutional right. Reasonable jurists would find no basis to

encourage further proceedings at this time.

     DATED this 4th day of March, 2020.




                                         4
